DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-15, 17-20 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englard et al. (US 20190179024).

With respect to claim 1, Englard discloses a method for controlling an imaging sensor of a vehicle [Par. 0002], the imaging sensor configured to sense an environment through which the vehicle is moving [Par. 0006], the method comprising: 
receiving sensor data generated by the imaging sensor [Fig. 9; 602] of the vehicle as the vehicle moves through the environment [Par. 0049-0050]; 
determining, by one or more processors (sensor control component [Fig. 7; 530]), (i) a lower bound for a vertical region of interest (VROI) within a vertical field of regard of the imaging sensor (characterized in the bottom portion of [Fig. 8D; 584]), the VROI comprising a virtual horizon (characterized in setting the area of focus around the horizon (e.g. [Fig. 8D; 584]) [Par. 0121]), using a first subset of the sensor data [Fig. 8D; 852, 854] (characterized by evaluating data related ground), and (ii) an upper bound for the VROI within the vertical field of regard of the imaging sensor (characterized in the top portion of [Fig. 8D; 584]), using at least a second subset of the sensor data [Fig. 8D; 854, 586] (characterized by evaluating data related sky); and [Par. 0067 & 0121] (the sensor control component 130 may process the perception signals 106 to determine a position of the horizon relative to the vehicle &  confine the area of focus of one of the sensors 102 to be entirely within a vertical/elevation range that extends from slightly above the horizon to slightly below the furthest detected object (or furthest dense cluster of point cloud points, etc.), for example)
causing the imaging sensor to be adjusted in accordance with the determined lower bound of the VROI and the determined upper bound of the VROI [Par. 0037 & 0039] (sensor parameters may be adjusted based on various types of information and/or criteria. In some embodiments, parameters that dictate the area of focus of a sensor are controlled. For example, the center and/or size of a field of regard of a lidar or radar device, and/or the spatial distribution of scan lines (e.g., with respect to elevation angle) produced by such a device, may be adjusted to focus on particular types of objects, particular groupings of objects, particular types of areas in the environment (e.g., the road immediately ahead of the vehicle, the horizon ahead of the vehicle, etc.), and so on)

With respect to claim 2, Englard discloses wherein the imaging sensor is a lidar system, the method further comprising: 
selecting the first subset of the sensor data from a single scan line of a plurality of scan lines of the lidar system so that the single scan line has a substantially lowest relative elevation angle out of relative elevation angles (characterized by elevation angle corresponding to furthest detected object that sets the lower bound of the field) corresponding to the plurality of scan lines [Par. 0067 & 0116] (The sensor control component 130 may confine the area of focus of one of the sensors 102 to be entirely within a vertical/elevation range that extends from slightly above the horizon to slightly below the furthest detected object (or furthest dense cluster of point cloud points, etc.), for example)

With respect to claim 3, Englard discloses wherein determining the lower bound for the VROI comprises assigning to the lower bound of the VROI an elevation angle of the single scan line corresponding to the first subset of the sensor data [Par. 0039 & 0067] (For example, the parameter adjustment module 136 may determine values that set the horizontal and/or vertical field of regard of the controlled sensor(s) (e.g., the range of azimuthal and/or elevation angles covered by the field of regard)) &(determine a position of the horizon relative to the vehicle, and/or the position of a furthest object relative to the vehicle, and use one or both positions to determine an initial area of focus for one or more of the sensors 102. The sensor control component 130 may confine the area of focus of one of the sensors 102 to be entirely within a vertical/elevation range that extends from slightly above the horizon to slightly below the furthest detected object (or furthest dense cluster of point cloud points, etc.), for example.)

With respect to claim 9, Englard discloses computing, using the one or more processors, based at least in part on the lower bound of the VROI and the upper bound of the VROI, an elevation angle indicative of the virtual horizon (the horizon (e.g., including a predetermined distance that includes the average horizon elevation) [Par. 0121] and a metric of uncertainty associated with the virtual horizon angle, and wherein causing the imaging sensor to be adjusted in accordance with the determined lower bound of the VROI and the determined upper bound of the VROI includes causing the imaging sensor to be adjusted based at least in part on the metric of uncertainty associated with the virtual horizon angle [Par. 0041 & 0069]. (the area of focus for one or more sensors is initially set using a heuristic approach (e.g., based on the positions of dynamic objects, the position of the horizon, uncertainty of classification, and/or any of the other heuristic approaches described above or elsewhere herein)) & (may set the area of focus based at least in part on a metric indicating the uncertainty associated with the prediction signals 122, with the sensor control component 130 generally trying to set the area of focus to cover objects whose future movements cannot be confidently predicted)

With respect to claim 10, Englard discloses wherein the virtual horizon angle equals an average of the upper bound and the lower bound of the VROI (the horizon (e.g., including a predetermined distance that includes the average horizon elevation) [Par. 0121]

With respect to claim 11, Englard discloses wherein the metric of uncertainty equals the difference between the upper bound and the lower bound of the VROI [Par. 0069]. (may set the area of focus based at least in part on a metric indicating the uncertainty associated with the prediction signals 122, with the sensor control component 130 generally trying to set the area of focus to cover objects whose future movements cannot be confidently predicted)

With respect to claim 12, Englard discloses further comprising: determining that the metric of uncertainty exceeds a particular threshold value, and wherein causing the imaging sensor to be adjusted based at least in part on the metric of uncertainty includes setting, in response to the metric of uncertainty exceeding the particular threshold value, a distribution of scan lines of the imagining sensor to a default distribution of scan lines (characterized in defaulting to scan pattern of uniform distribution [Fig. 8A]) [Par. 0115-0118].

With respect to claim 13, Englard discloses wherein the imaging sensor is a lidar system [Par. 0072], and causing the imaging sensor to be adjusted in accordance with the determined lower bound of the VROI and the determined upper bound of the VROI comprises: adjusting a distribution of lidar scan lines to have a larger vertical density of the lidar scan lines within the VROI than outside of the VROI [Fig. 8D] & [Par. 0037 & 0039]. (sensor parameters may be adjusted based on various types of information and/or criteria. In some embodiments, parameters that dictate the area of focus of a sensor are controlled. For example, the center and/or size of a field of regard of a lidar or radar device, and/or the spatial distribution of scan lines (e.g., with respect to elevation angle) produced by such a device, may be adjusted to focus on particular types of objects, particular groupings of objects, particular types of areas in the environment (e.g., the road immediately ahead of the vehicle, the horizon ahead of the vehicle, etc.), and so on)

With respect to claim 14, Englard discloses wherein adjusting the distribution of the lidar scan lines further includes: 
designating a region above the VROI with a substantially uniform vertical density of the lidar scan lines [Fig. 8D; 586]; and 
designating a region below the VROI with a gradually decreasing vertical density of the scan lines with decreasing elevation angle [Fig.8D; 582, 584] & [Par. 0044]. (characterized in decreasing the vertical density of the scan lines when transitioning to below the region of interest 584 based on implementing a gaussian distribution for the scanline [see Fig. 8B for example])

With respect to claim 15, Englard discloses wherein causing the imaging sensor to be adjusted in accordance with the determined lower bound of the VROI and the determined upper bound of the VROI comprises: adjusting the vertical field of regard of the imaging sensor [Par. 0037 & 0039]. (sensor parameters may be adjusted based on various types of information and/or criteria. In some embodiments, parameters that dictate the area of focus of a sensor are controlled. For example, the center and/or size of a field of regard of a lidar or radar device, and/or the spatial distribution of scan lines (e.g., with respect to elevation angle) produced by such a device, may be adjusted to focus on particular types of objects, particular groupings of objects, particular types of areas in the environment (e.g., the road immediately ahead of the vehicle, the horizon ahead of the vehicle, etc.), and so on)

With respect to claim 18, Englard discloses imaging system implemented in a vehicle [Fig. 4] & [Fig. 6], the imaging system comprising: 
an imaging sensor [Fig. 6; 402] configured to generate sensor data as the vehicle moves through an environment [Par. 0049-0050];  and 
a controller [Fig. 6] configured to: 
receive the sensor data from the imaging sensor [Par. 0049-0050], 
determine  (i) a lower bound for a vertical region of interest (VROI) within a vertical field of regard of the imaging sensor (characterized in the bottom portion of [Fig. 8D; 584]), the VROI comprising a virtual horizon (characterized in setting the area of focus around the horizon (e.g. [Fig. 8D; 584]) [Par. 0121]), using a first subset of the sensor data [Fig. 8D; 852, 854] (characterized by evaluating data related ground), and (ii) an upper bound for the VROI within the vertical field of regard of the imaging sensor (characterized in the top portion of [Fig. 8D; 584]), using at least a second subset of the sensor data [Fig. 8D; 854, 586] (characterized by evaluating data related sky); and [Par. 0067 & 0121] (the sensor control component 130 may process the perception signals 106 to determine a position of the horizon relative to the vehicle &  confine the area of focus of one of the sensors 102 to be entirely within a vertical/elevation range that extends from slightly above the horizon to slightly below the furthest detected object (or furthest dense cluster of point cloud points, etc.), for example)
cause the imaging sensor to be adjusted in accordance with the determined lower bound of the VROI and the determined upper bound of the VROI [Par. 0037 & 0039]. (sensor parameters may be adjusted based on various types of information and/or criteria. In some embodiments, parameters that dictate the area of focus of a sensor are controlled. For example, the center and/or size of a field of regard of a lidar or radar device, and/or the spatial distribution of scan lines (e.g., with respect to elevation angle) produced by such a device, may be adjusted to focus on particular types of objects, particular groupings of objects, particular types of areas in the environment (e.g., the road immediately ahead of the vehicle, the horizon ahead of the vehicle, etc.), and so on)

With respect to claim 19, Englard discloses wherein to select the first subset of the sensor data, the controller is configured to: 
select a single scan line from of a plurality of scan lines that make up the sensor data, wherein the single scan line has a substantially lowest relative elevation angle out of relative elevation angles (characterized by elevation angle corresponding to furthest detected object that sets the lower bound of the field) corresponding to the plurality of scan lines [Par. 0067 & 0116]. (The sensor control component 130 may confine the area of focus of one of the sensors 102 to be entirely within a vertical/elevation range that extends from slightly above the horizon to slightly below the furthest detected object (or furthest dense cluster of point cloud points, etc.), for example)

With respect to claim 20, Englard discloses wherein to determine the lower bound for the VROI, the controller assigns to the lower bound of the VROI an elevation angle of the single scan line corresponding to the first subset of the sensor data [Par. 0039 & 0067] (For example, the parameter adjustment module 136 may determine values that set the horizontal and/or vertical field of regard of the controlled sensor(s) (e.g., the range of azimuthal and/or elevation angles covered by the field of regard)) &(determine a position of the horizon relative to the vehicle, and/or the position of a furthest object relative to the vehicle, and use one or both positions to determine an initial area of focus for one or more of the sensors 102. The sensor control component 130 may confine the area of focus of one of the sensors 102 to be entirely within a vertical/elevation range that extends from slightly above the horizon to slightly below the furthest detected object (or furthest dense cluster of point cloud points, etc.), for example.)

With respect to claim 17 and 24,  Englard discloses wherein the second subset of the sensor data is larger than the first subset of the sensor data [Par. 0116 & 0131-0135]. (characterized by embodiment wherein the sensor is angled to include more sky than ground prior to adjustment resulting in more data in the second subset [see Fig. 10 & Fig. 11]) & (areas of focus may be determined based on the position and/or configuration of the road in front of the vehicle, the position of the horizon, the position of the sky)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. (US 20190179024) in view of Brueckner et al. (US 2018/0189574).

With respect to claim 16, Englard discloses displaying on a digital display at least a portion of the sensor data [Fig. 5B]. 
Englard fails to disclose displaying, overlaid on the displayed sensor data, a line representing the upper bound of the VROI and a line representing the lower bound of the VROI.
Brueckner discloses an image capture device for providing an operating environment around a vehicle that can determine customizable regions of interest [Par. 0001-0002].  Brueckner discloses displaying, overlaid on the displayed sensor data, a line representing the upper bound of the VROI and a line representing the lower bound of the VROI (characterized in top and bottom spacing) [Fig. 3; 314, 316], [Fig. 4] & [Par. 0044-0049].

Allowable Subject Matter
Claims 4-8 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 4-5 and 21-22 distinguish over the closest available prior art Englard et al. (US 20190179024), Brueckner et al. (US 2018/0189574), Shen et al. (US 2020/0175326), and Yoo et al. (US 2020/0200877) because the prior art, either singularly or in combination fails to anticipate or render obvious the additional limitation of: “computing the relative elevation angles corresponding to the plurality of scan lines by: discarding points that lie outside of a receptive field defined by a minimum distance from the lidar system and a maximum azimuthal deviation from an azimuthal center of a field of regard of the lidar system; 
computing, for each point within the receptive field (i) a weight based at least in part on a distance of the point from the lidar system and an azimuthal deviation of the point from the azimuthal center of the field of regard of the lidar system, and (ii) a relative elevation angle of the point with respect to a designated reference point below the lidar system; and computing, for each scan line of the plurality of scan lines, a corresponding relative elevation angle by aggregating the relative elevation angle and the weight for each point within the receptive field from the scan line” in combination with every other limitation in the claim as claimed and defined by applicant. (see underlined for emphasis

Claims 5 and 21 are dependent upon claims 4 and 21 respectively and therefore distinguish over the prior art for at least the reasons stated above

Claims 6-8 and 23 distinguish over the closest available prior art Englard et al. (US 20190179024), Brueckner et al. (US 2018/0189574), Shen et al. (US 2020/0175326), and Yoo et al. (US 2020/0200877)because the prior art, either singularly or in combination fails to anticipate or render obvious the additional limitation of: “wherein the imaging sensor is a lidar system, and determining the upper bound of VROI comprises: selecting the second subset of the sensor data to include points in a single frame of the sensor data that lie within a receptive field defined by a minimum distance from the lidar system and a maximum azimuthal deviation from an azimuthal center of a field of regard of the lidar system, and determining an aggregate elevation angle of the second subset of the sensor data” in combination with every other limitation in the claim as claimed and defined by applicant. (see underlined for emphasis)

Claims 7 and 8 are dependent upon claim 6 and therefore distinguish over the prior art for at least the reasons stated above

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shen et al. (US 2020/0175326) discloses systems and methods for enhanced object detection for autonomous vehicles based on field of view. An example method includes obtaining an image from an image sensor of one or more image sensors positioned about a vehicle. A field of view for the image is determined, with the field of view being associated with a vanishing line. A crop portion corresponding to the field of view is generated from the image, with a remaining portion of the image being downsampled. Information associated with detected objects depicted in the image is outputted based on a convolutional neural network, with detecting objects being based on performing a forward pass through the convolutional neural network of the crop portion and the remaining portion.

Yoo et al. (US 2020/0200877) discloses a Light Detection and Ranging (LIDAR) system integrated in a vehicle includes a LIDAR transmitter configured to transmit laser beams into a field of view, the field of view having a center of projection, wherein The LIDAR system further includes a controller configured to receive feedback information and modify a center of projection of the field of view in a vertical direction based on the feedback information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/               Examiner, Art Unit 2865     


/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865
04/07/2022